 

 

STOCK PURCHASE AGREEMENT

 

By and Among

 

TRANSPORTATION INVESTMENTS INC.

TRANSPORTATION ASSETS LEASING INC.

TOTAL LOGISTICS INC.

XPRESS HOLDINGS, INC.

U.S. XPRESS ENTERPRISES, INC.

AND

THE MANAGEMENT SHAREHOLDERS NAMED HEREIN

 

 

 

 

 

Dated as of February 28, 2006

 

 


--------------------------------------------------------------------------------



 

 

STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT (the "Agreement") is made as of February 28, 2006,
by and among Transportation Investments Inc., a Mississippi corporation
("Transportation Investments"), Transportation Assets Leasing Inc., a
Mississippi corporation ("Transportation Assets"), Total Logistics, Inc., a
Mississippi corporation ("Total Logistics," and together with Transportation
Investments and Transportation Assets, the "Total Companies"), all management
shareholders of the Total Companies as identified on the signature page hereto
(each a "Management Shareholder," and collectively the "Management
Shareholders"), Xpress Holdings, Inc., a Nevada corporation (the "Investor"),
and U.S. Xpress Enterprises, Inc., a Nevada corporation ("USX"). Each of the
Total Companies, the Management Shareholders, the Investor and USX are sometimes
individually referred to herein as a "Party" and together as the "Parties."

RECITALS

WHEREAS, approximately 51% of the outstanding shares of capital stock of each of
the Total Companies (the "Capital Stock") are owned on the date hereof by the
Management Shareholders;

WHEREAS, the Total Companies, the Investor and the Management Shareholders are
parties to that certain Shareholders' Agreement, dated as of April 12, 2005 (the
"Shareholders' Agreement"), pursuant to which, among other things, the Investor
has an option to acquire all, but not less than all, of the Capital Stock held
by the Management Shareholders (the "Investor Call Option");

WHEREAS, the Investor desires to exercise the Investor Call Option in part to
increase the Investor's ownership to 80% of all outstanding Capital Stock of
each of the Total Companies, and the Management Shareholders desire to permit
this partial exercise of the Investor Call Option and to sell certain of the
Capital Stock to the Investor; and

WHEREAS, each of the Parties has duly adopted, approved, and declared advisable
this Agreement.

NOW THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained and for other good and valuable consideration, the
receipt and sufficiency of which hereby are acknowledged, and intending to be
legally bound hereby, the Parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

 

1.1.        Definitions. As used in this Agreement, the following terms shall
have the following meanings:

"Affiliate" shall have the meaning given to such term in Rule 12b-2 under the
Securities Exchange Act of 1934, as amended and as in effect as of the date of
this Agreement.

 

 


--------------------------------------------------------------------------------



 

 

"Agreement" has the meaning set forth in the preamble to this Agreement.

"Amended and Restated Shareholders' Agreement" has the meaning set forth in
Section 2.6(a)(ii).

"Capital Stock" has the meaning set forth in the recitals to this Agreement.

"Closing" has the meaning set forth in Section 2.3.

"Closing Date" has the meaning set forth in Section 2.3.

 

"Contemplated Transactions" means all of the transactions contemplated by this
Agreement, the Amended and Restated Shareholders' Agreement, the Noncompetition
Amendments and the Restricted Stock Awards (the "Transaction Documents"),
including without limitation the sale and purchase of the Purchased Shares, and
the performance by the Parties of their respective covenants and obligations
under this Agreement and the other Transaction Documents.

"Contracts" means all agreements, contracts, subcontracts, leases, promissory
notes, bonds, mortgages, indentures, option agreements, warranties, purchase
orders, licenses or sublicenses and similar arrangements or agreements
(including all amendments thereto.)

"Encumbrance" shall mean any charge, claim, community property interest,
condition, equitable interest, lien, option, pledge, security interest, right of
first refusal, or restriction of any kind, including any restriction on use,
voting, transfer, receipt of income, or exercise of any other attribute of
ownership.

"Governmental Entity" means any domestic, foreign or other court, government,
administrative, regulatory, political, or other governmental agency, commission,
authority, entity or instrumentality.

"Investor" has the meaning set forth in the preamble to this Agreement.

"Investor Call Option" has the meaning set forth in the recitals to this
Agreement.

"Knowledge" means, as to a Shareholder, that such Shareholder is actually aware
of such fact or matter.

"Law" means any constitution, statute, judgment, law, ordinance, rule, or
regulation promulgated by any Governmental Entity (including, without
limitation, the following types: environmental, energy, safety, health, zoning,
antidiscrimination, antitrust, employment, transportation, Tax, and employee
benefit (including ERISA)).

"Majority Interest" means Management Shareholders holding a majority of the
Purchased Shares prior to Closing.

"Management Deferred Compensation" has the meaning set forth in Section 2.3.

 

 


--------------------------------------------------------------------------------



 

 

"Management Shareholders" has the meaning set forth in the preamble to this
Agreement.

"Materially Adverse Effect" means any change, circumstance or effect that does
have, or would reasonably be expected to have, a materially adverse effect on
the business, operations, or financial condition of USX, the Investor and the
Total Companies, either individually or taken as a whole; provided, however,
that Materially Adverse Effect shall exclude any adverse changes or conditions
as and to the extent such changes or conditions relate to or result from general
economic or industry conditions.

"Noncompetition Amendments" has the meaning set forth in Section 2.5(a)(iii).

"Organizational Documents" means (i) the articles or certificates of
incorporation and the bylaws of a corporation; (ii) the partnership agreement
and any statement of partnership of a general partnership; (iii) the limited
partnership agreement and the certificate of limited partnership of a limited
partnership; (iv) the certificate of formation and limited liability company
agreement or similar document of a limited liability company; (v) any charter or
similar document adopted or filed in connection with the creation, formation, or
organization of a Person, and (vi) any amendment to any of the forgoing.

"Party" has the meaning set forth in the preamble to this Agreement.

"Person" means a natural person, trust, company, firm, association, limited
liability company, corporation or other business organization or Governmental
Entity.

"Proceeding" means any action, suit, litigation, investigation, hearing, notice
of violation, order, or any formal claim, citation, charge, demand, complaint,
review, or penalty assessment, whether administrative, civil or criminal, at law
or in equity, in each case pending before a Governmental Entity, as well as any
arbitration, mediation, or other form of alternative dispute resolution.

"Purchase Price" has the meaning set forth in Section 2.1.

"Purchased Shares" has the meaning set forth in Section 2.1.

"Restricted Stock Award" has the meaning set forth in Section 2.2.

"Restricted Stock Award Notice" has the meaning set forth in Section 2.2.

"Shareholders' Agreement" has the meaning set forth in the recitals to this
Agreement.

"Total Companies" has the meaning set forth in the preamble to this Agreement.

"Total Logistics" has the meaning set forth in the preamble to this Agreement.

"Transportation Assets" has the meaning set forth in the preamble to this
Agreement.

 

 


--------------------------------------------------------------------------------



 

 

"Transportation Investments" has the meaning set forth in the preamble to this
Agreement.

"USX" has the meaning set forth in the preamble to this Agreement.

 

ARTICLE II

SALE AND PURCHASE; CLOSING

2.1.         Sale and Purchase. Upon the terms and subject to the conditions of
this Agreement, and in reliance on the representations and warranties made by
the Management Shareholders herein, the Investor hereby agrees to purchase from
the Management Shareholders, and the Management Shareholders hereby agree to
sell to the Investor, the number of shares of capital stock of each Total
Company set forth on Schedule 2.1 hereto (the "Purchased Shares"), free and
clear of any and all Encumbrances (other than any arising under the
Shareholders’ Agreement), for the purchase price set forth opposite such
Purchased Shares on Schedule 2.1 hereto (the "Purchase Price").

 

2.2.

Restricted Stock Grants.

 

(a)          At the Closing, subject to the terms and conditions set forth in
this Agreement, USX shall grant to each of the Management Shareholders set forth
on Schedule 2.2 attached hereto, a restricted stock award of the number of
shares of Class A common stock of USX set forth opposite such Management
Shareholder's name on Schedule 2,2 (the "Restricted Stock Awards").

 

(b)          Each Restricted Stock Award will be granted pursuant to the
U.S. Xpress Enterprises, Inc. 2002 Stock Incentive Plan (the "Plan") and will be
subject to the terms and conditions set forth in the Plan and the award notice
for such Restricted Stock Award, in the form of Exhibit C attached hereto (the
"Restricted Stock Award Notice"). The Restricted Stock Awards will not require
the payment of any additional consideration by the Management Shareholders.

 

(c)          Each Restricted Stock Award shall vest according to the schedule
set forth opposite such Restricted Stock Award on Schedule 2.2, subject to the
terms and conditions set forth in the related Restricted Stock Award Notice and
the Plan.

 

2.3.         Closing. The closing of the purchase and sale of the Purchased
Shares (the "Closing") will take place on February 28, 2006 at the offices of
YoungWilliams P.A., 210 East Capitol Street, 20th Floor, Jackson, Mississippi
unless another date, time or place is agreed to in writing by the Parties hereto
(the "Closing Date").

 

2.4.       Transfer Taxes. All Taxes assessable to, or incurred by, a Party as a
result of the sale and transfer of the Purchased Shares under this Agreement
will be borne and paid by the Party incurring the Tax (or against whom it would
be assessable).

 

 


--------------------------------------------------------------------------------



 

 

 

2.5.

Closing Deliveries.

 

 

(a)

At the Closing, the Management Shareholders will deliver to the Investor:

 

(i)           certificates representing the Purchased Shares, duly endorsed (or
accompanied by duly executed stock powers), for transfer to the Investor;

 

(ii)          the Amended and Restated Shareholders' Agreement, in the form of
Exhibit A attached hereto (the "Amended and Restated Shareholders' Agreement"),
executed by each of the Management Shareholders individually and on behalf of
each of the Total Companies; and

 

(iii)         an amendment to each Management Shareholders' Employment and
Noncompetition Agreement, in the form of Exhibit B attached hereto (the
"Noncompetition Amendments"), executed by the respective Management Shareholder.

 

(b)          At the Closing, the Investor and/or USX will deliver to each
Management Shareholder:

 

(i)           the Purchase Price for the Purchased Shares being purchased from
such Management Shareholder, by check payable to such Management Shareholder or
by wire transfer to an account designated by such Management Shareholder;

 

(ii)          certificates representing the remaining shares of Capital Stock
held by each Management Shareholder after giving effect to the sale of the
Purchased Shares to the Investor;

 

(iii)         the Amended and Restated Shareholders' Agreement, executed by the
Investor and USX; and

 

(iv)         the Restricted Stock Award Notice for the Restricted Stock Award
being granted to such Management Shareholder;

 

(c)          At the Closing, the Total Companies will deliver to the Investor
and the Management Shareholders:

 

(i)           the Amended and Restated Shareholders' Agreement, executed by the
Total Companies; and

 

(ii)          the Noncompetition Amendments, executed by the Total Companies.

 

2.6.         Further Assurances. The Management Shareholders, the Total
Companies, USX and the Investor from time to time after the Closing at the
request of any other Party hereto and without further consideration shall
execute and deliver further instruments of transfer and assignment and take such
other action as a party may reasonably require to more effectively

 


--------------------------------------------------------------------------------



 

transfer and assign to, and vest in, the Investor, the Purchased Shares and all
rights thereto, and to fully implement the provisions of this Agreement.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

3.1.       Representations and Warranties Regarding Organization, Authority, and
Ownership of the Total Companies. The Management Shareholders hereby jointly and
severally represent and warrant to the Investor and USX as follows:

(a)          Organization and Standing of the Total Companies. Each of the Total
Companies is duly organized, validly existing, and in good standing under the
laws of the state of its incorporation or organization. Each of the Total
Companies is qualified or registered and in good standing as a foreign
corporation in each jurisdiction where such qualification or registration is
required under applicable Law.

(b)          Authority. Each of the Total Companies has all requisite power and
authority to enter into this Agreement and to consummate the Contemplated
Transactions. All acts and other proceedings required to be taken by each of the
Total Companies to authorize the execution, delivery and performance of this
Agreement and the consummation of the Contemplated Transactions have been duly
and properly taken. This Agreement has been duly executed and delivered by each
of the Total Companies, and upon the execution and delivery of this Agreement by
them and by the other Parties hereto, this Agreement will constitute the legal,
valid and binding obligation of each of the Total Companies, enforceable against
such Parties in accordance with their respective terms, except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, and other laws of
general application affecting enforcement of creditors' rights generally, and
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies.

 

(c)

No Conflict.

(i)           The execution, delivery and performance by each of the Total
Companies and the consummation by them of the Contemplated Transactions will not
(A) violate or conflict with the Organizational Documents of any Total Company,
(B) assuming satisfaction of the requirements set forth in Section 3.1(c)(ii)
below, violate any provision of the Law to which any Total Company is subject or
violate or conflict with any Proceeding applicable to any of them, or
(C) violate, breach or constitute a default under or give rise to a right of
termination, cancellation or acceleration of any right or obligation of any
Total Company under, or result in the creation of an Encumbrance on any of the
properties or assets of any Total Company pursuant to, any provision of any
Contracts or other instrument binding upon such Total Company or any license,
franchise, permit or other similar authorization held by such Total Company,
except in the case of foregoing clause (C) for any such violation, conflict,
default, right or lien which would not individually or in the aggregate have a
Materially Adverse Effect.

(ii)          The execution, delivery and performance of this Agreement by each
of the Total Companies and the consummation of the Contemplated Transactions do
not

 


--------------------------------------------------------------------------------



 

require any consent from, filing with or consent or approval of any Governmental
Entity or any third party.

(d)          Ownership Structure. Schedule 3.1(d) contains (a) a true and
complete description of the number of authorized, issued, and outstanding shares
of capital stock and other securities or equity interests of each of the Total
Companies, and (b) a true and complete list of all holders of capital stock and
other securities or equity interests of each of the Total Companies. All of the
outstanding shares of capital stock and other securities or equity interests of
each of the Total Companies have been duly authorized and validly issued and are
fully paid and nonassessable. Except as set forth on Schedule 3.1(d), there are
no outstanding warrants, options, agreements, subscriptions, convertible or
exchangeable interests or other commitments pursuant to which any Total Company
is or may become obligated to issue any capital stock or other securities or
equity interests, and no capital stock or other securities or equity interests
of any Total Company are reserved for issuance for any purpose. None of the
outstanding shares of capital stock or other securities or equity interests of
any Total Company was issued in violation of the Securities Act of 1933, as
amended, or any other Law.

3.2.                       Representations and Warranties of the Management
Shareholders. Each Management Shareholder hereby, severally and not jointly,
represents and warrants to the Investor and USX, in each case only as to himself
and not as to any other Management Shareholder, as follows:

(a)          Authority. Such Management Shareholder has all requisite legal
right, power, and authority to enter into this Agreement and to consummate the
Contemplated Transactions. All acts and other proceedings required to be taken
by such Management Shareholder to authorize the execution, delivery, and
performance of this Agreement and the consummation of the Contemplated
Transactions have been duly and properly taken. This Agreement has been duly
executed and delivered by such Management Shareholder and constitutes the legal,
valid, and binding obligation of such Management Shareholder, enforceable
against such Management Shareholder in accordance with its terms.

(b)          No Conflict. The execution, delivery, and performance by such
Management Shareholder of this Agreement and the consummation by such Management
Shareholder of the Contemplated Transactions will not violate any provision of
Law to which such Management Shareholder is subject or violate or conflict with
any Proceeding applicable to such Management Shareholder. The execution,
delivery, and performance by such Management Shareholder of this Agreement and
the consummation by such Management Shareholder of the Contemplated Transactions
does not require any consent from or filing with any Governmental Entity.

(c)          Ownership of Equity Interests. Such Management Shareholder owns the
outstanding shares of capital stock of the Total Companies specified as owned by
such Management Shareholder on Schedule 3.1(d) hereto, free and clear of any
Encumbrances whatsoever.

3.3.         Representations and Warranties of the Investor. The Investor
represents and warrants to the Management Shareholders as follows:

 

 


--------------------------------------------------------------------------------



 

 

(a)          Organization, Authority. The Investor is a corporation duly
organized and validly existing under the laws of the State of Nevada. The
Investor has all requisite power and authority to enter into this Agreement and
to consummate the Contemplated Transactions. All acts and other proceedings
required to be taken by the Investor to authorize the execution, delivery and
performance of this Agreement and the consummation of the Contemplated
Transactions have been duly and properly taken. This Agreement has been duly
executed and delivered by the Investor and constitutes the legal, valid and
binding obligation of the Investor, enforceable against the Investor in
accordance with its terms except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, and other laws of general application
affecting enforcement of creditors' rights generally, and (ii) as limited by
laws relating to the availability of specific performance, injunctive relief, or
other equitable remedies.

(b)          No Conflict. The execution, delivery and performance by the
Investor of this Agreement and the consummation by the Investor of the
Contemplated Transactions will not (A) violate or conflict with the
Organizational Documents or any resolutions of the Investor, (B) violate any
provision of Law to which the Investor is subject or violate or conflict with
any Proceeding applicable to the Investor, or (C) violate, breach or constitute
a default under or give rise to a right of termination, cancellation or
acceleration of any right or obligation of the Investor under, or result in the
creation of an Encumbrance on any of the properties or assets of the Investor
pursuant to, any provision of any Contract or other instrument binding upon the
Investor or any license, franchise, permit or other similar authorization held
by the Investor, except in the case of the foregoing clause (C) for any such
violation, conflict, default, right or lien which would not individually or in
the aggregate have a Materially Adverse Effect.

ARTICLE IV

COVENANTS

4.1.         Lender Approvals. The Management Shareholders and the Total
Companies shall permit USX, its representatives, and its affiliates, in the sole
discretion of USX, to (i) negotiate such waivers, consents, and/or amendments to
the credit facilities of the Total Companies as may be advisable, in the sole
discretion of USX, to be effective as of the Closing, in light of the impact of
the Contemplated Transactions on such credit facilities and on the credit
facilities of USX, (ii) terminate as of the Closing the credit facilities of the
Total Companies and include the Total Companies under the credit facilities of
USX, (iii) include accounts receivable of the Total Companies and their
subsidiaries in securitizations of accounts receivable conducted by USX after
the Closing, (iv) make inter-company loans after the Closing between USX, the
Total Companies and their subsidiaries on terms not less favorable to the Total
Companies than the terms available under its existing credit facilities,
(v) lease equipment to the Total Companies and their subsidiaries after the
Closing, and (vi) take such other actions as are deemed desirable by USX to
conduct the business of USX and the Total Companies on a consolidated basis
after the Closing, all subject to the requirements of Section 6.12 of the
Shareholders’ Agreement. The Management Shareholders and the Total Companies,
from time to time at the request of USX or the Investor and without further
consideration, shall execute and deliver such instruments, documents, and/or
agreements and take such other action as USX or the Investor may reasonably
require in order to fully implement the provisions and intent of this
Section 4.1.

 

 


--------------------------------------------------------------------------------



 

 

4.2.        Mutual Covenants. Each of the Total Companies, the Management
Shareholders, the Investor and USX covenants and agrees to use its reasonable
best efforts to (i) defend any lawsuits or other legal proceedings, whether
judicial or administrative, challenging this Agreement or the performance of the
obligations hereunder or thereunder, (ii) execute and deliver such instruments
and take such actions as the other Parties hereto may reasonably require in
order to carry out the intent of this Agreement and (iii) prepare and make or
cause to be made any required filings, submissions and notifications under the
laws of any domestic or foreign jurisdiction to the extent that such filings are
necessary to consummate the Contemplated Transactions in a manner consistent
with applicable law.

ARTICLE V

CONDITIONS TO CLOSING

5.1.         Conditions Precedent to the Investor's Obligation to Close. The
Investor's obligation to purchase the Purchased Shares and to take the other
actions required to be taken at the Closing is subject to the satisfaction, at
or prior to the Closing, of each of the following conditions (any of which may
be waived by the Investor, in whole or in part):

(a)         Accuracy of Representations. Each of the representations and
warranties of the Management Shareholders must have been accurate as of the date
of this Agreement, and must be accurate as of the Closing Date as if made on the
Closing Date.

 

(b)         Performance. All of the covenants and obligations that the
Management Shareholders are required to perform or comply with pursuant to this
Agreement at or prior to the Closing must have been duly performed and complied
with.

 

(c)         Amended and Restated Shareholders Agreement. Each of the parties to
the Amended and Restated Shareholders Agreement shall have executed and
delivered such agreement to the Investor.

 

(d)         Noncompetition Amendments. Each of the parties to the Noncompetition
Amendments shall have executed and delivered such Noncompetition Amendments to
the Investor.

 

(e)         Restricted Stock Awards. Each of the Management Shareholders listed
on Schedule 2.2 shall have executed and delivered to USX the Restricted Stock
Award Notice relating to the Restricted Stock being granted to such Management
Shareholder at the Closing.

 

(f)          Lender Approvals. USX and the Investor shall have received such
waivers, consents, amendments and/or new agreements from and/or with the
administrators, lenders and other parties to the credit facilities of each of
USX and the Total Companies as USX and the Investor deem necessary or desirable,
satisfactory in form and substance to USX and the Investor in its sole
discretion. The Management Shareholders and Total Companies shall have executed
and delivered all instruments, documents and agreements and shall have taken
such other action as USX or the Investor may require in connection therewith and
in accordance with Section 4.1; provided, however, the Management Shareholders
shall not be required to personally guarantee or encumber their personal assets
to support or secure such credit facilities.

 

 


--------------------------------------------------------------------------------



 

 

(g)         No Proceedings. Since the date of this Agreement, there must not
have been commenced or threatened against USX, the Investor, any Total Company
or any Management Shareholder, or against any Person affiliated with any of the
foregoing, any Proceeding (i) involving any challenge to, or seeking damages or
relief in connection with, any of the Contemplated Transactions, or (ii) that
may have the effect of preventing, delaying, making illegal, or otherwise
interfering with any of the Contemplated Transactions.

 

(h)         No Claim Regarding Stock Ownership or Sale Proceeds. There must not
have been made or threatened by any Person any claim asserting that such Person
(i) is the holder or the beneficial owner of, or has the right to acquire or
obtain beneficial ownership of, any Capital Stock of, or any other voting,
equity, or ownership interest in, any of the Total Companies, or (ii) is
entitled to all or any portion of the Purchase Price payable for the Purchased
Shares.

 

(i)          No Prohibition. Neither the consummation nor the performance of any
of the Contemplated Transactions will, directly or indirectly (with or without
notice or lapse of time), contravene or conflict with, or result in a material
violation of, or cause USX, the Investor, any Total Company or any Person
affiliated with USX, the Investor, or any Total Company, to suffer any material
adverse consequence under (i) any applicable Law or (ii) any Law that has been
published, introduced, or otherwise proposed by or before any Governmental
Entity.

 

5.2.         Conditions Precedent to the Management Shareholders' Obligation to
Close. The Management Shareholders' obligation to sell the Purchased Shares and
to take the other actions required to be taken at the Closing is subject to the
satisfaction, at or prior to the Closing, of each of the following conditions
(any of which may be waived, in whole or in part, by a Majority Interest of the
Management Shareholders):

(a)         Accuracy of Representations. Each of the representations and
warranties of the Investor must have been accurate as of the date of this
Agreement, and must be accurate as of the Closing Date as if made on the Closing
Date.

 

(b)         Performance. All of the covenants and obligations that the Investor
is required to perform or comply with pursuant to this Agreement at or prior to
the Closing must have been duly performed and complied with.

 

(c)          Amended and Restated Shareholders Agreement. The Investor shall
have executed and delivered the Amended and Restated Shareholders Agreement to
the Investor.

 

(d)          Restricted Stock Awards. USX shall executed and delivered to each
Management Shareholders listed on Schedule 2.2 a Restricted Stock Award Notice
relating to the Restricted Stock to be granted to such Management Shareholder at
the Closing.

 

 


--------------------------------------------------------------------------------



 

 

ARTICLE VI

MISCELLANEOUS

 

6.1.

Termination.

(a)         Termination Events. This Agreement may, by notice given prior to or
at the Closing, be terminated:

 

(i)          by either the Investor or the Management Shareholders if a material
breach of any provision of this Agreement has been committed by the other Party
and such breach has not been cured or waived;

 

(ii)         by the Investor if any of the conditions in Section 5.1 has not
been satisfied as of the Closing Date or if satisfaction of such a condition is
or becomes impossible (other than through the failure of the Investor to comply
with its obligations under this Agreement) and the Investor has not waived such
condition on or before the Closing Date;

 

(iii)        by the Management Shareholders, if any of the conditions in Section
5.2 has not been satisfied as of the Closing Date or if satisfaction of such a
condition is or becomes impossible (other than through the failure of any
Management Shareholder to comply with his obligations under this Agreement) and
the Management Shareholders have not waived such condition on or before the
Closing Date;

 

(iv)        by mutual consent of the Investor and a Majority Interest of the
Management Shareholders; or

 

(v)         by either the Investor or a Majority Interest of the Management
Shareholders if the Closing has not occurred (other than through the failure of
any Party seeking to terminate this Agreement to comply fully with its
obligations under this Agreement) on or before March 31, 2006, or such later
date as the Parties may agree upon.

 

(b)         Effect of Termination. Each Party's right of termination under
Section 6.1(a) is in addition to any other rights it may have under this
Agreement or otherwise, and the exercise of a right of termination will not be
an election of remedies. If this Agreement is terminated pursuant to
Section 6.1(a), all further obligations of the Parties under this Agreement will
terminate, except that the obligations in Sections 6.5 and 6.6 will survive;
provided, however, that if this Agreement is terminated by a Party because of a
breach of the Agreement by another Party or because one or more of the
conditions to the terminating Party's obligations under this Agreement is not
satisfied as a result of another Party's failure to comply with its obligations
under this Agreement, the terminating Party's right to pursue all legal remedies
will survive such termination unimpaired.

6.2.         Assignment. This Agreement and the rights hereunder shall not be
assignable or transferable by any Party (including by sale of stock, operation
of law in connection with a merger, or sale of substantially all assets) without
the prior written consent of the Investor and a Majority Interest of the
Management Shareholders. This Agreement shall inure to the benefit of,

 


--------------------------------------------------------------------------------



 

and be binding upon and enforceable against, the heirs, successors and permitted
assigns of the respective Parties hereto.

6.3.         No Third-Party Beneficiaries. This Agreement is for the sole
benefit of the Parties hereto and their permitted assigns and nothing herein
expressed or implied shall give or be construed to give to any person or entity,
other than the Parties hereto and such assigns, any legal or equitable rights
hereunder.

6.4.         Survival of Representations, Warranties and Covenants. All
representations, warranties, covenants and agreements contained in this
Agreement (including the Schedules and Exhibits hereto) and the other
Transaction Documents, and any other instrument, certificate or document
delivered pursuant to this Agreement, shall survive the Closing.

6.5.         Expenses. Whether or not the Contemplated Transactions are
consummated, all costs and expenses incurred in connection with this Agreement
and the Contemplated Transactions shall be paid by the Party incurring such
costs or expenses, except that the Total Companies shall reimburse the
Management Shareholders' costs and expenses incurred in connection with this
Agreement and the Contemplated Transactions.

6.6.         Disclosure. The Total Companies and the Management Shareholders
acknowledge and expressly consent to disclosure by USX and the Investor of the
existence and terms of this Agreement, the other Transaction Documents, and the
Contemplated Transactions, including, without limitation, the issuance of a
press release and disclosure in reports to be filed with U.S. Securities and
Exchange Commission (and filing of this Agreement and the other Transaction
Documents with the SEC as exhibits to such reports to the extent deemed
necessary or desirable by USX in its sole discretion).

6.7.         Amendments. No amendment to or modification of this Agreement shall
be effective unless it shall be in writing and signed by USX, the Investor, the
Total Companies, and the Management Shareholders.

6.8.         Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given (a) on the date of delivery if delivered
personally; (b) on the date of transmission if sent via facsimile transmission
to the facsimile number given below, and telephonic confirmation of receipt is
obtained promptly after completion of transmission; (c) on the date after
delivery to a reputable nationally recognized overnight courier service or
(d) three days after being mailed by registered or certified mail (return
receipt requested) to the Parties at the following addresses (or at such other
address for a Party as shall be specified by like notice):

 

(i)

If to the Investor, USX, or the Total Companies:

 

c/o U.S. Xpress Enterprises, Inc.

4080 Jenkins Road

Chattanooga, TN 37421

Attention: Lisa Pate

Facsimile: 423-510-4003

 

 


--------------------------------------------------------------------------------



 

 

With a required copy to:

Scudder Law Firm, P.C., L.L.O.

411 S. 13th Street, Suite 200

Lincoln, NE 68508

Attention: Mark A. Scudder  

Facsimile: (402) 435-4239

 

 

(ii)

If to the Management Shareholders:

 

At the address and facsimile number set forth below the signature line of each
on the signature pages hereto.

With a required copy to:

YoungWilliams P.A.

210 East Capitol Street, Suite 2000

Jackson, Mississippi 39201

Attention: James H. Neeld, IV

Facsimile: (601) 355-6136

Such addresses may be changed from time to time by means of a notice given in
the manner provided in this Section 6.8 (provided, that no such notice shall be
effective until it is received by the other Parties hereto).

6.9.         Governing Law. This Agreement shall be construed and enforced in
accordance with the internal laws of the State of Mississippi applicable to
agreements made and to be performed entirely within the State of Mississippi,
without regard to the conflicts of law principles thereof.

6.10.      Consent to Jurisdiction. With respect to any action or claim arising
out of or relating to this Agreement or the Contemplated Transactions, the
Parties hereto hereby expressly and irrevocably (i) agree and consent to be
subject to the exclusive jurisdiction of the Circuit and Chancery Courts of
Rankin County, Mississippi, (ii) agree not to bring any action related to this
Agreement or the Contemplated Transactions in any other court (except to enforce
the judgment of such courts), (iii) agree not to object to venue in such courts
or to claim that such forum is inconvenient and (iv) agree that notice or the
service of process in any proceeding shall be properly served or delivered if
delivered in the manner contemplated by Section 6.8.

6.11.      Severability. If any provision of this Agreement or the application
of any such provision to any person or circumstance shall be held invalid,
illegal or unenforceable in any respect by a court of competent jurisdiction,
such invalidity, illegality or unenforceability shall not affect any other
provision hereof.

6.12.      Interpretation. All references to immediately available funds or
dollar amounts contained in this Agreement shall mean United States dollars. All
references to GAAP contained in this Agreement shall mean United States
generally accepted accounting principles. The headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. The Parties acknowledge and agree
that

 


--------------------------------------------------------------------------------



 

(i) each Party and its legal counsel have reviewed the terms and provisions of
this Agreement and have contributed to its drafting, (ii) the normal rule of
construction, to the effect that any ambiguities are resolved against the
drafting Party, shall not be employed in the interpretation of it, and (iii) the
terms and provisions of this Agreement shall be constructed fairly as to all
Parties hereto and not in favor of or against any Party, regardless of which
Party was generally responsible for the preparation of this Agreement. Any fact
or item that is disclosed in a Schedule or representation in such a way as to
make apparent its relevance to the information called for by another Schedule or
representation shall be deemed to have been disclosed in such other Schedule or
representation.

6.13.      Waiver. Except as otherwise provided in this agreement, the waiver of
any term or condition of this Agreement by any Party shall be effective if in
writing and shall not be construed as a waiver of any subsequent breach or
failure of the same term or condition, or a waiver of any other term of this
Agreement; and no failure or delay by any Party in exercising any right, power
or privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.

6.14.      Counterparts. This Agreement may be executed in any number of
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more such counterparts have been signed by
each of the Parties and delivered to the other Parties.

6.15.      Entire Agreement. This Agreement, together with the Schedules and
Exhibits hereto, contain the entire agreement and understanding between the
Parties hereto with respect to the subject matter hereof and supersede all prior
and contemporaneous agreements, negotiations, correspondence, undertakings and
understandings, oral or written, relating to such subject matter, including,
without limitation, the letter agreement dated February 10, 2006 and executed by
the Management Shareholders on February 12, 2006, from USX and addressed to the
Management Shareholders.

6.16.     No Exercise of Call Option. Notwithstanding the recitals to this
Agreement or anything else to the contrary contained herein, except for the
purposes of Section 3.3 of the Shareholders’ Agreement, the Parties agree that
the consummation of the Contemplated Transactions hereunder shall not be deemed
an exercise of the Investor Call Option under the Shareholders' Agreement.

[SIGNATURE PAGES FOLLOW]

 

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the date first written above.

TRANSPORTATION INVESTMENTS INC.

TOTAL LOGISTICS INC.

 

By:_/s/ John D. Stomps______________

By:_/s/ Richard M. Kale_____________

 

John D. Stomps

Richard M. Kale

 

 

President

President

 

 

TRANSPORTATION ASSETS LEASING INC.

XPRESS HOLDINGS, INC.

 

By: _/s/ John D. Stomps___    ______

By:_/s/ Rebecca Howell          ________

 

John D. Stomps

Rebecca Howell

 

 

President

Treasurer

 

 

U.S. XPRESS ENTERPRISES, INC.

 

By: _/s/ Ray Harlin      ________________

 

Ray Harlin

Executive Vice President – Finance and

Chief Financial Officer

 

 


--------------------------------------------------------------------------------



 

 

MANAGEMENT SHAREHOLDERS:

 

RICHARD M. KALE

 

_/s/ Richard M. Kale                ______________

 

Notice Address:

 

125 Riverview Drive

Richland, MS 39218

Facsimile: (601) 936-8140

 

 

 

JOHN D. STOMPS

 

 

_/s/ John D. Stomps                ________________

 

Notice Address:

 

125 Riverview Drive

Richland, MS 39218

Facsimile: (601) 936-8140

 

 

 

 

 